Citation Nr: 0310518	
Decision Date: 05/30/03    Archive Date: 06/02/03	

DOCKET NO.  93-13 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to special monthly compensation based on the 
need for the regular aid and attendance of another person.   

2.  Entitlement to an effective date earlier than February 
21, 1992 for the assignment of a 100 percent schedular 
evaluation for service-connected paranoid schizophrenia with 
depressive neurosis and conversion reaction resulting from 
cervical spine injury.   

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
organic brain syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from March 1958 to April 
1960.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from various rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  When this case was previously before the Board in 
November 1998, the issue of entitlement to an evaluation in 
excess of 70 percent for depressive neurosis was dismissed, 
and the issue of whether new and material evidence had been 
submitted to reopen a claim of entitlement to service 
connection for schizophrenic reaction and organic brain 
syndrome was remanded to the RO for additional development.  

Following the November 1998 remand, the RO undertook 
extensive development of the veteran's claims.  This 
development culminated in a rating decision of March 2000, 
which found the veteran competent from December 12, 1998, and 
granted service connection for paranoid schizophrenia.  The 
RO additionally reclassified the service-connected 
psychiatric disorder as schizophrenia, paranoid type, with 
depressive neurosis and conversion reaction manifested by 
glove-type hypesthesia and complaints of poor circulation 
resulting from cervical spine injury, and rated the 
disability 100 percent disabling under Diagnostic Codes 9203 
and 9424, effective from February 21, 1992.  The effective 
date assigned was the date the RO established as the date of 
receipt of a reopened claim.  

The veteran thereafter disagreed with the effective date 
established, and also claimed entitlement to special monthly 
compensation at the aid and attendance or housebound rate.  
In correspondence received on May 24, 2000, the veteran 
stated that he was applying only for special monthly 
compensation at the aid and attendance rate, and not at the 
housebound rate.  Accordingly, that issue has been 
reclassified on the title page of this remand to reflect the 
veteran's withdrawal of that particular aspect of his claim.  
The veteran thereafter perfected his appeal of the special 
monthly compensation and earlier effective date claims.  In a 
rating decision of June 2001, the RO continued its denial of 
service connection for organic brain syndrome.  However, at 
that same time, the RO granted a separate 10 percent rating 
for glove-type hypesthesia and complaints of poor circulation 
resulting from cervical spine injury under Diagnostic Codes 
5010 and 5090, effective from February 21, 1992.  The 
psychiatric disability was reclassified as schizophrenia, 
paranoid type, with depressive neurosis and conversion 
reaction resulting from cervical spine injury.  

This case was most recently before the Board in August 2002, 
at which time it was once again remanded for additional 
development.  The case is now, once more, before the Board 
for appellate view.  


REMAND

The Board notes that, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The VA has promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  The VCAA and implementing 
regulations essentially provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Under the VCAA, the VA 
has a duty to notify the veteran and his representative, if 
any, of any information and evidence needed to substantiate 
and complete a claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The Board finds that the veteran and his representative have 
not been provided with either notice of the VCAA, or adequate 
notice of the information and evidence necessary to 
substantiate his claim.  While under ordinary circumstances, 
the Board might attempt to remedy this deficiency, in light 
of the recent holding of the United States Court of Appeals 
for the Federal Circuit (Court) in Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003), that is no longer 
possible.  In that case, the Court effectively invalidated a 
portion of the VA regulations under which the Board performed 
certain notification and development action required by the 
VCAA.  Under such circumstances, the veteran's case must be 
REMANDED to the RO for the following actions:  

1.  The RO must review the claims file, 
and ensure that all notification and 
development action required by the VCAA 
is complete.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5103, 5103A 
(West 2002), and in 38 C.F.R. § 3.159 
(2002) are fully complied with and 
satisfied.  After the veteran and his 
representative have been given notice as 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), they should be 
given an opportunity to respond.  

2.  The RO should then review the 
veteran's claims for special monthly 
compensation based on the need for the 
regular aid and attendance of another 
person, and an effective date earlier 
than February 21, 1992 for the assignment 
of 100 percent schedular evaluation for 


service-connected paranoid schizophrenia 
with depressive neurosis and conversion 
reaction resulting from cervical spine 
injury, as well as whether new and 
material evidence has been submitted to 
reopen a claim of entitlement to service 
connection for organic brain syndrome.  
Should the veteran's claims remain 
denied, he and his representative should 
be issued a supplemental statement of the 
case (SSOC), and given an ample 
opportunity to respond prior to the case 
being returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


                       
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




